In Prohibition and Mandamus. This cause originated in this court on the filing of a complaint for writs of prohibition and mandamus regarding an expedited election matter. Upon consideration of the motion for leave to intervene by city of Canton,
IT IS ORDERED by the court that the motion for leave to intervene be, and hereby is, granted.
IT IS FURTHER ORDERED that intervenor shall file a brief in support of its complaint within two days of the date of this entry; respondents shall file a brief in response within two days of the filing of intervenor’s brief; and intervenor may file a reply brief within two days of the filing of respondents’ brief. This briefing schedule does not alter the briefing schedule for the filing of relator’s and respondents’ briefs under S.Ct.Prac.R. X(9); no extensions of this briefing schedule shall be permitted.